Trainor, J.
(dissenting). Notwithstanding my dissent, I agree with the majority that the order of the single justice was within her discretion under Mass.R.A.P. 6(a), as amended, 378 Mass. 930 (1974). I respectfully dissent, however, from the majority opinion insofar as it reverses the Probate and Family Court judge’s order. Our standard of review is clear in these cases. We are bound by long-standing and appropriate guidelines that require “ ‘[findings of fact. . . not be set aside unless clearly erroneous, and due regard ... be given to the opportunity of the trial court to judge of the credibility of the witnesses.’ We do not substitute our judgment of the evidence for the subsidiary findings of the judge absent clear error or a ‘firm conviction that a mistake has been committed.’ ” Mason v. Coleman, 447 Mass. 177, 186 (2006) (citations omitted).
Here, the trial judge made thoughtful and comprehensive findings in denying the mother’s complaint for authorization to remove her minor child from this jurisdiction. The judge specifically found that “[t]he most generous characterization of the Wife’s reason for moving to Connecticut is ‘because she wants to,’ ” and “[njone of the recognized criteria for showing a real advantage are present, nor did the Wife succeed in proving even the allegations she made in her Complaint seeking the removal.” The trial judge noted that the wife, as part of the divorce, attempted to amend the complaint to allow the removal of the child in the event she lost her job after the divorce became final. This motion was denied, and the trial judge subsequently observed that it was clear that the wife always intended to remove the child to Connecticut. The judge made the following findings: (1) “The Wife’s claim that she is only able to find employment in Connecticut is not credible”; (2) “The Wife’s claim that she has no support system in Massachusetts is not credible”; (3) “The Wife’s claim that she cannot afford to stay in Massachusetts is not credible”; and finally (4) “A move of *583115 miles from his father is not in [the child’s] best interest.” Each of these findings is throughly documented and analyzed, and is well supported by the record.
The trial judge specifically concluded that the wife’s argument did not meet the real advantage standard as set out in Yan-nas v. Frondistou-Yannas, 395 Mass. 704, 710-712 (1985). The trial judge concluded her analysis with the observation that “[i]n this case, because the Wife has not shown any advantage, other than her personal desire, [the child’s] best interest must determine the outcome of the removal request. The move is not in [the child’s] best interest.” When we decide whether a judge has abused her discretion, “we do not simply substitute our judgment for that of the judge, rather, we ask whether the decision in question ‘rest[s] on whimsy, caprice, or arbitrary or idiosyncratic notions.’ This standard gives great deference to a judge’s decision.” Boulter-Hedley v. Boulter, 429 Mass. 808, 811 (1999) (citation omitted). Here, the judge carefully explained her conclusions both for the benefit of the parties and to enable us to review her ruling. There was nothing in her analysis that was arbitrary or capricious. There was no error, and her judgment should have been affirmed.